
	
		I
		111th CONGRESS
		1st Session
		H. R. 1789
		IN THE HOUSE OF REPRESENTATIVES
		
			March 30, 2009
			Ms. Corrine Brown of
			 Florida introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives to encourage investment in the expansion of freight rail
		  infrastructure capacity and to enhance modal tax equity.
	
	
		1.Short titleThis Act may be cited as the
			 Comprehensive Rail Infrastructure
			 Investment Act of 2009.
		2.Credit for
			 freight rail infrastructure capacity expansion property
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of
			 subtitle A of the Internal Revenue Code of 1986 (relating to business-related
			 credits) is amended by adding at the end the following new section:
				
					45R.Freight rail
				capacity expansion credit
						(a)General
				ruleFor purposes of section 38, the freight rail capacity
				expansion credit determined under this section for the taxable year is an
				amount equal to 25 percent of the cost of the following property placed in
				service during the taxable year:
							(1)New qualified
				freight rail infrastructure property.
							(2)Qualified
				locomotive property.
							(b)New qualified
				freight rail infrastructure propertyFor purposes of this
				section—
							(1)In
				generalThe term new qualified freight rail infrastructure
				property means qualified freight rail infrastructure property—
								(A)the construction, erection, or eligible
				bridge or tunnel replacement or expansion (pursuant to paragraph (2)) which the
				taxpayer certifies was completed after the date of enactment of this section in
				compliance with the standards of section 24312 of title 49, United States Code
				(as in effect on the date of enactment of this subsection) with respect to the
				project in the same manner that the National Railroad Passenger Corporation is
				required to comply with such standards for construction work financed under an
				agreement made under section 24308(a) of that title, or
								(B)which is acquired
				by the taxpayer after such date, but only if the original use of such property
				commences with the taxpayer.
								(2)Exception for
				property replacing property at existing locationThe term
				new qualified freight rail infrastructure property does not
				include property which is replacing existing qualified freight rail
				infrastructure property if the replacement property is located at the site of
				the existing property. The preceding sentence shall not apply to the
				replacement or expansion of a bridge or tunnel to allow for additional
				clearance, track, or other capacity enhancement where such clearance, track, or
				other capacity enhancement did not previously exist.
							(3)Qualified
				freight rail infrastructure property
								(A)In
				generalThe term qualified freight rail infrastructure
				property means property used in the movement of freight by rail—
									(i)the cost of which
				is chargeable to capital account (determined without regard to section 179F),
				and
									(ii)which
				constitutes—
										(I)railroad grading
				or tunnel bore (as defined in section 168(e)(4)),
										(II)tunnels or
				subways,
										(III)track, including
				ties, rails, ballast, or other track material,
										(IV)bridges,
				trestles, culverts, or other elevated or submerged structures,
										(V)terminals, yards,
				roadway buildings, fuel stations, or railroad wharves or docks, including
				fixtures attached thereto, and equipment used exclusively therein,
										(VI)railroad signal,
				communication, or other operating systems, including components of such systems
				that must be installed on locomotives or other rolling stock, or
										(VII)intermodal
				transfer or transload facilities or terminals, including fixtures attached
				thereto, and equipment used exclusively therein.
										(B)ExclusionsThe
				term qualified freight rail infrastructure property shall not
				include—
									(i)land,
									(ii)rolling stock,
				including locomotives, or
									(iii)property used
				predominantly outside the United States,
									except
				that this subparagraph shall not apply to any property described in section
				168(g)(4).(c)Qualified
				locomotive property
							(1)In
				generalFor purposes of this section, the term qualified
				locomotive property means a locomotive—
								(A)which is acquired
				by the taxpayer after the date of enactment of this section, but only if the
				original use of such property commences with the taxpayer,
								(B)which is owned by,
				or leased to, a taxpayer which meets the capacity expansion requirement of
				paragraph (2) for the taxable year in which the locomotive is placed in
				service, and
								(C)which meets the
				Environmental Protection Agency’s emission standards for locomotives and
				locomotive engines as in effect on December 31, 2006.
								(2)Capacity
				expansion requirementA taxpayer meets the requirements of this
				paragraph with respect to any locomotive only if, on the last day of the
				taxable year in which such locomotive is placed in service, the total
				horsepower of all locomotives owned by, or leased to, the taxpayer exceeds the
				total horsepower of all locomotives owned by, or leased to, the taxpayer on the
				last day of the preceding taxable year. A determination under this paragraph
				shall be made pursuant to such reports as the Secretary, in consultation with
				the Surface Transportation Board, may prescribe.
							(3)Special rule for
				the leasing of locomotivesIn the case of the leasing of
				locomotives, total horsepower under paragraph (2) shall be determined with
				respect to all locomotives owned by, or leased to, the lessee.
							(d)Other
				definitions and special rules
							(1)DefinitionsFor
				purposes of this section—
								(A)Railroad signal,
				communication, or other operating systemThe term railroad
				signal, communication, or other operating system means an appliance,
				method, device, or system (including hardware and software) which is used to
				operate a railroad or to improve safety or capacity of railroad operations,
				including a signal, an interlocker, an automatic train stop, or a train control
				or cab-signal device.
								(B)Intermodal
				transfer or transload facility or terminalThe term
				intermodal transfer or transload facility or terminal means a
				facility or terminal primarily utilized in the transfer of freight between rail
				and any other mode of transportation.
								(2)Coordination
				with other creditsThe cost of any property taken into account in
				determining the credit under this section may not be taken into account in
				determining a credit under any other provision of this title.
							(3)Basis
				adjustmentIf a credit is determined under this section with
				respect to the cost of any qualified freight rail infrastructure property or
				qualified locomotive property, the basis of such property shall be reduced by
				the amount of the credit so determined.
							(4)Sale-leasebacksIf
				qualified freight rail infrastructure property or qualified locomotive property
				is—
								(A)originally placed
				in service by a person after the date of enactment of this section, and
								(B)sold and leased
				back by such person within 3 months after the property is originally placed in
				service (or, in the case of multiple units of property subject to the same
				lease, within 3 months after the date the final unit is placed in service, so
				long as the period between the time the first unit is placed in service and the
				time the last unit is placed in service does not exceed 12 months),
								such
				property shall be treated as originally placed in service not earlier than the
				date on which such property is used under the lease referred to in subparagraph
				(B).(5)RecaptureThe
				benefit of any credit allowable under subsection (a) shall, under regulations
				prescribed by the Secretary, be recaptured with respect to any qualified
				locomotive property that is sold or otherwise disposed of by the taxpayer
				during the 5-year period beginning on the date on which such property is
				originally placed in service. The preceding sentence shall not apply to
				locomotive property that is sold by and subsequently leased back to the
				taxpayer.
							(e)TerminationThis
				section shall not apply to any property placed in service after December 31,
				2012.
						.
			(b)Credit allowed
			 as business creditSection 38(b) of the Internal Revenue Code of
			 1986 (relating to current year business credit) is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(36)the freight rail
				capacity expansion credit determined under section
				45R.
					.
			(c)Coordination
			 with section 55Section 38(c)(4)(B) of the Internal Revenue Code
			 of 1986 is amended by striking and at the end of clause (vii),
			 by striking the period at the end of clause (viii) and inserting ,
			 and, and by adding at the end the following new clause:
				
					(ix)for taxable years
				beginning after the date of the enactment of this clause, the credit determined
				under section
				45R.
					.
			(d)Basis
			 adjustmentSubsection (a) of section 1016 of the Internal Revenue
			 Code of 1986 is amended by striking and at the end of paragraph
			 (36), by striking the period at the end of paragraph (37) and inserting
			 , and, and by inserting after paragraph (37) the following new
			 paragraph:
				
					(38)to the extent provided in section
				45R(d)(3).
					.
			(e)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 inserting after the item relating to section 45Q the following new item:
				
					
						Sec. 45R. Freight rail capacity expansion
				credit.
					
					.
			(f)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009.
			3.Expensing of
			 freight rail infrastructure property
			(a)In
			 generalPart VI of subchapter B of chapter 1 of subtitle A of the
			 Internal Revenue Code of 1986 (relating to itemized deductions for individuals
			 and corporations) is amended by inserting after section 179E the following new
			 section:
				
					179F.Election to
				expense qualified freight rail infrastructure property
						(a)Allowance of
				deduction
							(1)In
				generalA taxpayer may elect to treat any amount paid or incurred
				for the acquisition, construction, or erection of qualified freight rail
				infrastructure property (as defined in section 45R(b)(3)) as an amount not
				chargeable to capital account. Any amount so treated shall be allowed as a
				deduction for the taxable year in which such property was placed in
				service.
							(2)Coordination
				with creditThe amount to which the election under paragraph (1)
				applies with respect to any property shall be reduced by an amount equal to the
				amount of any reduction in the basis of the property under section
				45R(d)(3).
							(b)ElectionAn
				election under subsection (a) shall be made, with respect to each class of
				property for each taxable year, at such time and in such manner as the
				Secretary may prescribe by regulation. If a taxpayer makes such an election
				with respect to any class of property for any taxable year, the election shall
				apply to all qualified freight rail infrastructure property in such class
				placed in service during such taxable year. An election under this section
				shall not affect the character of any property for the purposes of section
				45R.
						(c)Deduction
				allowed in computing minimum taxFor purposes of determining
				alternative minimum taxable income under section 55, the deduction under
				subsection (a) for qualified freight rail infrastructure property shall be
				determined under this section without regard to any adjustment under section
				56.
						(d)TerminationThis
				section shall not apply to any property placed in service after December 31,
				2012.
						.
			(b)Deduction for
			 capital expendituresSection 263(a)(1) of the Internal Revenue
			 Code of 1986 (relating to capital expenditures) is amended by striking
			 or at the end of subparagraph (K), by striking the period at the
			 end of paragraph (L) and inserting , or, and by adding at the
			 end the following new subparagraph:
				
					(M)expenditures for
				which a deduction is allowed under section
				179F.
					.
			(c)Technical and
			 clerical amendments
				(1)Section
			 312(k)(3)(B) of the Internal Revenue Code of 1986 is amended by striking
			 or 179E each place it appears in the text or heading thereof and
			 inserting 179E, or 179F.
				(2)Paragraphs (2)(C)
			 and (3)(C) of section 1245(a) of such Code are each amended by inserting
			 179F, after 179E,.
				(3)The table of
			 sections for part VI of subchapter B of chapter 1 of subtitle A of such Code is
			 amended by inserting after the item relating to section 179E the following new
			 item:
					
						
							Sec. 179F. Election to expense qualified
				freight rail infrastructure
				property.
						
						.
				(d)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2009.
			4.Extension and
			 modification of railroad track maintenance credit
			(a)Extension of
			 creditSection 45G(f) of the Internal Revenue Code of 1986 is
			 amended by striking January 1, 2010 and inserting January
			 1, 2013.
			(b)ExpendituresSubsection
			 (d) of section 45G of the Internal Revenue Code of 1986 (relating to qualified
			 railroad track maintenance expenditures) is amended by striking for
			 maintaining and all that follows and
			 inserting
				
					for
			 maintaining—(A)in the case of
				taxable years beginning after December 31, 2004, and before January 1, 2009,
				railroad track (including roadbed, bridges, and related track structures) owned
				or leased as of January 1, 2005, by a Class II or Class III railroad
				(determined without regard to any consideration for such expenditures given by
				the Class II or Class III railroad which made the assignment of such track),
				and
					(B)in the case of
				taxable years beginning after December 31, 2008, railroad track (including
				roadbed, bridges, and related track structures) owned or leased as of January
				1, 2009, by a Class II or Class III railroad (determined without regard to any
				consideration for such expenditures given by the Class II or Class III railroad
				which made the assignment of such
				track).
					.
			(c)Credit
			 limitation adjustmentSubparagraph (A) of section 45G(b)(1) of
			 the Internal Revenue Code of 1986 is amended by striking $3,500
			 and inserting $4,500.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
